Case 2:18-cv-03963-JMA-AYS Document 17 Filed 10/15/18 Page 1 of 2 PageID #: 71

                               S L E V I N & H A R T, P.C.
                                              Attorneys at Law
                                   1625 Massachusetts Avenue, NW, Suite 450
                                            Washington, DC 20036
                                                202/797-8700
                                             FAX: 202/234-8231

RICHARD S. SIEGEL                                                                     RSIEGEL@SLEVINHART.COM
ATTORNEY AT LAW


                                                                   October 15, 2018
Via CM/ECF

The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

         Re:        Long Island Neurosurgical Associates, P.C. v. Empire Blue Cross
                    Blue Shield, et al., Case No. 2:18-cv-03963-JMA-AYS

Dear Judge Azrack:

       This firm is counsel for Defendant Division 1181 A.T.U. New York Welfare Fund (the
“Fund”). Pursuant to Rule IV(B) in your Individual Rules, the Fund respectfully submits this in
response to the letter filed by Defendant Empire HealthChoice Assurance, Inc. (“Empire”)
requesting a pre-motion conference or a briefing schedule for Empire’s intended motion to
dismiss (ECF #12).

        The Fund was recently served in this case, and, in fact, its responsive pleading is not due
until October 23 because Plaintiff Long Island Neurosurgical Associates, P.C. (“Plaintiff”) only
named the Fund as a defendant when it filed its Amended Complaint after this case was removed
to this Court by Empire. Nevertheless, the Fund has reviewed Empire’s letter, as well as
Plaintiff’s letter responding to same (ECF #13), and the Fund concurs with Empire’s evaluation
and anticipates that it is likely to join Empire’s motion to dismiss which the Fund believes would
also be dispositive of Count II in Plaintiff’s Amended Complaint, which purports to state a
similar claim against the Fund as the claim against Empire in Count I. The Fund is continuing to
evaluate other potential grounds for dismissal, but given that the Court requires letters such as
this to be filed within seven days of the initial letter, the Fund did not want to further delay
expressing its support for Empire’s position.

        Given the parties’ respective positions as stated in the letters previously filed by Empire
and Plaintiff, the Fund believes that it is appropriate to set a briefing schedule without requiring a
pre-motion conference. In the event that Plaintiff believes that the arguments noted by Empire
do not justify dismissal, Plaintiff is free to raise those arguments in its opposition to a motion to
dismiss.
Case 2:18-cv-03963-JMA-AYS Document 17 Filed 10/15/18 Page 2 of 2 PageID #: 72
Hon. Joan M. Azrack
October 15, 2018
Page 2

       In the event that the Court intends to convene a pre-motion conference, because the Fund
may simply join the arguments raised by Empire, and because the Fund’s counsel is based in
Washington, D.C., the Fund would request that any pre-motion conference be conducted by
telephone. In the alternative, the Fund would request that at least its counsel be allowed to
appear by telephone for any such pre-motion conference.

       The Fund further notes that this letter is intended to comply with the provision of Rule
IV(B) in your Individual Rules which provides that “[s]ervice of a pre-motion letter by the
moving party within the time requirements established by statute or the Federal Rules of Civil
Procedure for the filing of a motion (such as FRCP 12), shall constitute timely service of the
motion.” As noted above, the Fund intends to join Empire’s motion to dismiss or potentially file
its own motion. Accordingly, the Fund intends that this letter shall serve as its responsive
pleading pending further action by the Court.

         The Fund thanks the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       /s/ Richard S. Siegel
                                                       Richard S. Siegel
                                                       Counsel for the Fund

Cc:      All counsel of record (via ECF)

RSS:4146.87

20673251v2
